Citation Nr: 0315422	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for phlebitis of the left 
leg.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of RO in New 
York, New York, wherein the claim of entitlement to service 
connection for phlebitis was denied.

The Board notes that in June 2002 the United States Court of 
Appeals for Veterans Claims granted a joint motion to vacate 
an October 2001 Board decision and remanded the matter for 
further appellate action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for phlebitis of the left leg and the VA has made reasonable 
efforts to develop such evidence.

2.  Phlebitis of the left leg is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

Phlebitis of the left leg was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the August 
1995 rating decision, the August 1996 rating decision, in the 
February 1996 statement of the case, the August 1996 and May 
2001 supplemental statements of the case and VA letters to 
the veteran dated August 1994 (resent in October 1994), 
December 1994, October 2001 and January 2003 have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran and his representative 
have submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

After several unsuccessful attempts to obtain the veteran's 
service medical records, the RO was informed that these 
records were unavailable, having been destroyed by fire at 
the National Personnel Records Center (NPRC); the NPRC also 
indicated that there were no Surgeon General Office records 
for the veteran; however, morning reports which were obtained 
show the veteran was hospitalized twice at the Fort Benning 
Hospital in November 1953 for about 5 days and in December 
1953.   The reason for the hospitalization was not stated.

Treatment records dated from July 1980 to October 1986 from 
Castleton Health Associates show the veteran was seen in July 
1980 with complaints of severe right calf cramps.  He was 
noted to have a history of phlebitis of the left leg.  In 
October 1981 he complained of leg pain and muscle spasms 
bilaterally.  The assessment was status post bilateral 
phlebitis.  In July 1982 the veteran complained of bilateral 
leg pain after standing for long periods of time.  The 
assessment noted a history of phlebitis.  The veteran 
complained of bilateral thigh pain in October 1984.

A discharge summary report dated in July 1994 shows the 
veteran was hospitalized at the Albany VA Medical Center 
(VAMC) for complaints of leg pain after a long car trip.  The 
veteran reported a similar episode had occurred in the left 
calf in 1953.  Deep venous thrombosis of the left calf was 
diagnosed.  During a follow-up examination in August 1994 he 
complained of a dull, achy pain in his left leg.  In 
September 1994 he had 2+ pitting edema bilaterally in his 
legs and it was suggested that he wear surgical support 
stockings during the day.

In September 1994 the veteran underwent a VA vascular 
examination.  He reported a history that included a minor 
left foot injury in service that developed into phlebitis and 
required hospitalization in 1953.  He indicated that he was 
hospitalized for a total of four months and was on limited 
duty for the remainder of his service time.  He was diagnosed 
as having chronic and recurrent deep vein thrombosis 
bilaterally.

A statement from Mohamed Egal, M.D, dated in October 1994, 
states he had only seen the veteran once in June 1994 for 
left leg pain and the veteran stated he had a history of 
phlebitis.

During a regular check-up at the Albany VAMC in November 1994 
the veteran related that he was unable to wear support 
stockings because they rolled down his legs.  

The veteran testified at a personal hearing in March 2001.  
He stated that prior to going to sick call in October 1953 he 
hurt his left foot.  During his hospitalization his leg was 
black and blue, and he was treated for leg cramps.  From that 
time on his foot swelled.  He testified that he remained 
hospitalized for a month until he left for an emergency 
leave.  When he returned to duty in December 1953 after his 
emergency leave he was again admitted to the hospital.  He 
stated he was not released from the hospital until February 
1954 and was put on very light duty until his discharge in 
November 1954.  Phlebitis of the left leg was the only reason 
for the hospitalizations.  He continued to have problems with 
his leg swelling after discharge, but he did not seek any 
medical attention for his left leg until 1994.

In a letter dated in April 2001, the veteran's private 
physician, Christopher Wolf-Gould, M.D., opined that the leg 
trauma in service that led to the veteran's thrombophlebitis 
in 1953 had a direct causative relation to the recurrence of 
deep vein thrombosis in 1994.

The Board sought a Veterans Hospital Administration (VHA) 
medical opinion in January 2003 in regard to the nature and 
etiology of the veteran's phlebitis.  A VA Chief of Vascular 
Surgery at a VA Medical Center reviewed the veteran's medical 
records.  The surgeon specifically noted that the veteran 
claimed he was hospitalized in 1953 for an injury to his left 
foot and reported that his foot continued to swell.  His leg 
was black and blue and he was treated for leg cramps but 
there was no evidence that he was treated with anticoagulants 
subsequent to the 1953 hospitalizations.  In July 1994 he was 
treated for deep venous thrombosis of the left calve and was 
treated with anticoagulants.  He reported that this event was 
directly correlated with a precipitating event (a long 
journey).  The surgeon concluded that there was no 
correlation between the July 1994 incident and the events in 
1953 and opined that based on the existing information there 
was no way to directly ascertain whether the veteran had a 
deep venous thrombosis associated with his injury in 1953.  
Dr. Brophy also noted that deep venous thrombosis and ensuing 
chronic venous insufficiency would have resulted in chronic 
swelling of the left lower leg (primarily in the region of 
the ankle) and not the foot.  The discoloration and leg 
cramps were not symptoms specifically associated with deep 
venous thrombosis.  The injury the veteran described was 
traumatic in nature but did not provide any foundation for 
phlebitis.  The surgeon further opined that there was no 
competent medical evidence that the veteran developed deep 
venous thrombosis in his left leg while in service.  

Analysis

The veteran contends that he incurred phlebitis in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Morning reports show that the veteran was hospitalized on 
occasion but the reports do not show the reason for the 
hospitalizations or include a diagnosis.

There is no evidence of phlebitis dated within the first 
post-service year.  Post-service medical records are negative 
for phlebitis for many years until 1980, almost 26 years 
after service.

During a VA examination in September 1994, the veteran was 
diagnosed with bilateral chronic and recurrent deep vein 
thrombosis.

Through personal testimony at a March 2001 hearing, the 
veteran explained that in October 1953 he was hospitalized 
for an injury to his left foot and during his hospitalization 
his leg was black and blue and he received treatment for leg 
cramps.  He reported that he was hospitalized again from 
December 1953 to February 1954 and the reason for the 
hospitalization was phlebitis of the left leg.  He further 
reported continuing problems with his left leg after 
discharge but never sought medical treatment until 1994.  

In a letter dated in April 2001, the veteran's private 
physician, Christopher Wolf-Gould, M.D., opined that the leg 
trauma in service that led to the veteran's thrombophlebitis 
in 1953 had a direct causative relation to the recurrence of 
deep vein thrombosis in 1994.

After a review of all the evidence, the VA Chief of Vascular 
Surgery opined that the veteran's reports of leg cramps and 
discoloration during a 1953 hospitalization did not correlate 
with symptoms for phlebitis and though the injury the veteran 
described in 1953 is traumatic in nature it did not provide a 
foundation for phlebitis.  

The veteran has asserted that he incurred phlebitis as a 
result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds the opinion of the VA surgeon to be most 
probative with regard to the etiology of the veteran's 
current phlebitis.  Whereas, the VA physician had access to 
the veteran's entire record going back to service, Dr. Wolf-
Gould, rendering an opinion, did not.  The VA examiner also 
pointed out that her opinion was based on the fact that there 
was no competent medical evidence that the veteran developed 
deep venous thrombosis in his left leg during service.  When 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The record fails to 
establish any objective evidence of continuity of symptoms.  
The veteran himself has pointed out that he did not seek 
medical treatment for his condition until 1994.  Thus, even 
if the evidence of in service phlebitis were greater than or 
in relative equipoise with evidence against it, the claim for 
service connection for phlebitis must fail due to the absence 
of continuity of symptoms.  

As the medical evidence does not demonstrate that the 
veteran's current phlebitis is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for phlebitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for phlebitis of the left 
leg is denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

